Title: To Thomas Jefferson from Elias Glover, 30 January 1807
From: Glover, Elias
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Cincinnati Jany 30th. 1807
                        
                        In pursuance of directions given me I have the honor herewith to transmit the proceedings of the Democratic
                            Republicans of Cincinnati of the 29th. inst.
                        I deem it my duty as a friend of the present administration to State explicitly that a majority of the
                            Citizens of this Town are federalists & opposed to the present administration of the general
                                Government. This is owing in a great measure I conceive to the Office holders under the United States The Register
                            of the land Office, the Receiver of public monies, and the Postmaster are all violent federalists (particularly the
                            Register,) These persons from their particular Situations, And from the importance attached to them in Consequence of
                            their Offices, have always an undue influence over the people, & which they never fail to exercise when occasion
                            requires—
                        It therefore appears that possessed of these advantages the federal party are by no means loosing ground in
                            this part of the State—The Republicans Complain, loudly Complain, that after they had succeeded in beating down (as they
                            supposed) the aristocracy of the Country, still the most important offices are holden by persons who daily Curse in their hearts the administration which feeds them,
                        In the minds of people of information the blame is attached solely to those who recommended the
                            appointments—
                        The violence of last evening shew to what lengths the federalists will go to carry measures of their own, or
                            frustrate those of the Republicans, And it is believed by many of our friends that those very persons who hold Offices
                            under the Genl Goverment were the instigators of the violent Measures of last evening mentioned in our proceedings—And shall I add, that the Register of the land office & N C Findlay Brother & Clerk of the receiver, were among the
                            mob (if not acting) at least giving Countenance to the ruffian violens of the Banditti who broke open our door—These are
                            Some of the names alluded to in the preamble of the 4th resolution herewith transmitted—I deem it not improper further to state that even after our friend had retired to Mr Conns a private house where our 4th 5th & 6th resolutions were
                            adopted a large Number of the same ruffian mob came to the door & threatened to break in upon us, but were with
                            difficulty prevented by the interference of our host—
                        In short it appears as if the same principles which pervaded many parts of the United States in the year 99
                            were here reviving under the name of Burrism which Republicans consider as synonimous with federalism, And I am satisfied that under these impressions the Executive & heads of department
                            will not be unmindful of us, as on a vigilant line of Conduct much of our future prosperity depends—Thus I have been led
                            by my feelings to trespass further on your patience than I could wish, under the impression that it is the duty of every
                            friend to his Country to give such information as he deems important to the preservation of our Republican institutions,
                            And hope that my attachment to the present administration will be accepted as a Sufficient apology.
                  I have the honor to be
                            with high consideration Your Most obedient & very humble Servt.
                        
                            Elias Glover
                            
                        
                    